EXHIBIT 10.37

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is made as of March 27, 2006 by and between Bioject Medical
Technologies Inc., an Oregon corporation (Company), and Jerry Cobbs
(Indemnitee), a director of the Company.

 

RECITALS

 

A.            It is essential to the Company to retain and attract as directors
the most capable persons available.

 

B.            The increase in corporate litigation subjects directors to
expensive litigation risks at the same time that the availability and coverage
of directors’ and officers’ liability insurance has been reduced.

 

C.            It is now and always has been the express policy of the Company to
indemnify its directors so as to provide them with the maximum possible
protection permitted by law.

 

D.            The bylaws of the Company require indemnification of the directors
of the Company to the fullest extent permitted by the Oregon Business
Corporation Act (Act). The Act expressly provides that the indemnification
provisions set forth in the Act are not exclusive, and thereby contemplates that
contracts may be entered into between the Company and members of the board of
directors with respect to indemnification.

 

NOW, THEREFORE, the Company and Indemnitee agree as follows:

 

1.             Services to the Company. Indemnitee agrees to serve or continue
to serve as a director of the Company.

 

2.             Definitions. As used in this Agreement:

 

(a)           The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee is or was a director or officer of the
Company or is or was serving at the request of the Company as a director,
officer, or agent of another corporation, partnership, joint venture, trust or
other enterprise, whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

 

(b)           The term “Expenses” includes, without limitation, expense of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Section 11 of this Agreement, but shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

 

(c)           References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; reference to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

3.             Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding, but
only if Indemnitee acted in good faith and in a manner which Indemnitee

 

--------------------------------------------------------------------------------


 

reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding, in addition, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful.

 

4.             Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of Company to procure a judgment in its favor
against all Expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of the Proceeding, but only if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity.

 

5.             Indemnification of Expenses of Successful Party. Notwithstanding
any other provisions of this Agreement, to the extent that Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, including the dismissal of an
action without prejudice, the Company shall indemnify Indemnitee against all
Expenses incurred in connection therewith.

 

6.             Additional Indemnification.

 

(a)           Notwithstanding any limitation in Sections 3, 4 or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnity shall be made under this Section 6(a) on account of Indemnitee’s
conduct which constitutes a breach of Indemnitee’s duty of loyalty to the
Company or its shareholders or is an act or omission not in good faith or which
involves intentional misconduct or a knowing violation of the law.

 

(b)           Notwithstanding any limitation in Sections 3, 4, 5 or 6(a), the
Company shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

 

(c)           For purposes of Sections 6(a) and 6(b), the meaning of the phrase
“to the fullest extent permitted by law” shall include, but not be limited to:

 

(i)            to the fullest extent permitted by the provision of the Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the Act, and

 

(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of the Act adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.

 

7.             Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

 

(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 

(b)           for any transaction from which Indemnitee derived an improper
personal benefit;

 

2

--------------------------------------------------------------------------------


 

(c)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;

 

(d)           if a court having jurisdiction in the matter shall finally
determine that such indemnification is not lawful under any applicable statute
or public policy (and, in this respect, both the Company and Indemnitee have
been advised that the Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

 

(e)           in connection with any Proceeding (or part of any Proceeding)
initiated by Indemnitee, or any Proceeding by Indemnitee against the Company or
its directors, officers, employees or other indemnitees, unless (i) the Company
is expressly required by law to make the indemnification, (ii) the Proceeding
was authorized by the Board of Directors of the Company, (iii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, or (iv) Indemnitee initiated the
Proceeding pursuant to Section 11 of this Agreement and Indemnitee is successful
in whole or in part in the Proceeding.

 

8.             Advances of Expenses. The Company shall pay the expenses incurred
by Indemnitee in any Proceeding in advance at the written request of Indemnitee,
if Indemnitee:

 

(a)           furnishes the Company a written affirmation of the Indemnitee’s
good faith belief that Indemnitee is entitled to be indemnified by the Company
under this Agreement; and

 

(b)           furnishes the Company a written undertaking to repay the advance
to the extent that it is ultimately determined that Indemnitee is not entitled
to be indemnified by the Company. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.

 

9.             Notification and Defense of Claim. Not later than thirty (30)
days after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect of the Proceeding is to be
made against the Company under this Agreement, notify the Company of the
commencement of the Proceeding. The omission to notify the Company will not
relieve the Company from any liability which it may have to Indemnitee otherwise
than under this Agreement. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement:

 

(a)           The Company will be entitled to participate in the Proceeding at
its own expense.

 

(b)           Except as otherwise provided below, the Company may, at its option
and jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to the Indemnitee. Indemnitee shall have the right to
use separate legal counsel in the Proceeding, but the Company shall not be
liable to Indemnitee under this Agreement, including Section 8 above, for the
fees and expenses of separate legal counsel incurred after notice from the
Company of its assumption of the defense, unless (i) Indemnitee reasonably
concludes that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or (ii) the Company
does not use legal counsel to assume the defense of such Proceeding. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (i) above.

 

(c)           If two or more persons who may be entitled to indemnification from
the Company, including the Indemnitee, are parties to any Proceeding, the
Company may require Indemnitee to use the same legal counsel as the other
parties. Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 8 above, for the fees and expenses of separate
legal counsel incurred after notice from the Company of the requirement to use
the same legal counsel as the other parties, unless the Indemnitee reasonably
concludes

 

3

--------------------------------------------------------------------------------


 

that there may be a conflict of interest between Indemnitee and any of the other
parties required by the Company to be represented by the same legal counsel.

 

(d)           The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.

 

10.           Procedure Upon Application for Indemnification. Any
indemnification under Sections 3, 4, 5 or 6 of this Agreement shall be made no
later than 90 days after receipt of the written request of Indemnitee for
indemnification and shall not require that a determination be made in accordance
with the Act by the persons specified in the Act that indemnification is
required under this Agreement. However, unless it is ordered by a court in an
enforcement action under Section 11 of this Agreement, no such indemnification
shall be made if a determination is made within such 90-day period by (a) the
Board of Directors by a majority vote of a quorum consisting of directors who
were not parties to the Proceeding, or (b) independent legal counsel in a
written opinion (which counsel shall be appointed if a quorum is not
obtainable), that the Indemnitee is not entitled to indemnification under this
Agreement.

 

11.           Enforcement.  The Indemnitee may enforce any right to
indemnification or advances granted by this Agreement to Indemnitee in any court
of competent jurisdiction if (a) the Company denies the claim for
indemnification or advances, in whole or in part, or (b) the Company does not
dispose of the claim within 90 days of a written request for indemnification or
advances.  Indemnitee, in the enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting the claim. It
shall be a defense to any such enforcement action (other than an action brought
to enforce a claim for advancement of expenses pursuant to Section 8 above, if
Indemnitee has tendered to the Company the required affirmation and undertaking)
that Indemnitee is not entitled to indemnification under this Agreement, but the
burden of proving this defense shall be on the Company. Neither a failure of the
Company (including its Board of Directors or its shareholders) to make a
determination prior to the commencement of the enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
shareholders) that indemnification is improper shall be a defense to the action
or create a presumption that Indemnitee is not entitled to indemnification under
this Agreement or otherwise. The termination of any Proceeding by judgment,
order of court, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not, of itself, create a presumption that Indemnitee is not
entitled to indemnification under this Agreement or otherwise.

 

12.           Partial Indemnification. If Indemnitee is entitled under any
provisions of this Agreement to indemnification by the Company for some or part
of the Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding but not, however, for the total amount, the Company
shall indemnify Indemnitee for the portion of the Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.

 

13.           Nonexclusivity and Continuity of Rights. The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Restated Articles of Incorporation,
the Restated Bylaws, any other agreement, any vote of shareholders or directors,
the Act, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in other capacity while holding office. The indemnification under
this Agreement shall continue as to Indemnitee even though Indemnitee ceases to
be a director and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

 

14.           Severability. If this Agreement or any portion of it is
invalidated on any ground by any court of competent jurisdiction, the Company
shall indemnify Indemnitee as to Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement that is not invalidated or by any other
applicable law.

 

15.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Indemnitee shall execute all documents

 

4

--------------------------------------------------------------------------------


 

required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

 

16.           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both parties.
No waiver of any of the provisions of this Agreement shall constitute a waiver
of any other provisions of this Agreement (whether or not similar) nor shall any
waiver constitute a continuing waiver, unless expressly stated in any waiver.

 

17.           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom the notice or
other communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(i)            If to Indemnitee, at the address indicated on the signature page
of this Agreement.

 

(ii)           If to the Company to

 

[                                  ]

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

18.           Counterparts. The parties may execute this Agreement in two
counterparts, each of which shall constitute the original.

 

19.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the law of the state of Oregon.

 

20.           Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

Bioject Medical Technologies Inc.

INDEMNITEE

 

 

By:

/s/John Gandolfo

 

/s/Jerald S. Cobbs

 

John Gandolfo

Jerald S. Cobbs

Title:

Chief Financial Officer

 

(signature)

 

5

--------------------------------------------------------------------------------